Citation Nr: 1433218	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, including secondary to service-connected residuals of cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a July 2013 videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing it was agreed that the record would be held open to give the Veteran opportunity to submit additional medical evidence, including a medical nexus opinion that would support the granting of his claim.  No such additional evidence was received, however, the Board nonetheless remanded the claim in September 2013 for further development.  Specifically, the April 2012 VA compensation examination report relied upon by the Agency of Original Jurisdiction (AOJ) in denying this claim was inadequate, so an additional, i.e., supplemental medical nexus opinion was needed addressing all potential theories of entitlement.

But even after reviewing the addendum opinions consequently obtained in October and November 2013, the Board found also them inadequate for proper adjudication of this claim.  Additionally, the Veteran had submitted medical treatise evidence tending to contradict the previous VA examiners' opinions that cold injuries do not cause degenerative joint disease or arthritis.  Accordingly, the Board again remanded this claim in April 2014 for still additional development, specifically, for an opinion addressing all potential theories of entitlement.  

The most recent addendum to the VA compensation examination was obtained in May 2014.  Unfortunately, it, too, is inadequate for proper adjudication; the underlying basis of the opinion (that is, the rationale) is not discussed and the Veteran's lay statements are not addressed.  Therefore, yet another opinion is needed, so the Board is yet again remanding this claim to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the "Veterans Benefit Management System" (VBMS) and the Virtual VA paperless claims processing system.  There are records in the one system that are not in the other, therefore it is essential that any future consideration of this case take into consideration the existence of the electronic records being maintained in both.

Please also note his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Another remand of this claim regrettably is required since the Board's April 2014 remand directives were not accomplished satisfactorily.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2014 VA examiner was asked to provide three separate opinions on:  (1) whether the Veteran's right hip disorder was directly related to his service, that is, whether it was caused by an incident that had occurred in service or instead had incepted during his service; (2) whether his right hip osteoarthritis had manifested to a compensable degree within the first year following his separation from service to warrant presuming it was incurred during his service; and (3) whether his right hip disorder alternatively is secondarily related to his service, meaning caused or being aggravated by the service-connected residuals of his cold injury of his lower extremities, which manifests with symptoms primarily affecting his feet.  While these three opinions were obtained, they are inadequate.

In addressing direct service connection, that examiner based her opinion, in part, on the fact that the Veteran's 1956 military separation examination was unremarkable for a right hip disorder.  That, alone, is unacceptable for disassociating any current disability from the Veteran's service.  She was also asked to consider his statements that he had an injury to his right hip while he was in service (and she was directed they could be found in a July 2007 statement and in the August 2013 hearing transcript), which apparently did not occur.  

Specifically, apart from the cold injuries sustained in service, he alleges that he had to jump from a moving two-and-a-half ton truck that was losing control.  He alleges that this occurred on Labor Day in 1955, so in the late summer, and that thereafter he could not properly use his right leg.  He alleges he was hospitalized for two weeks and then placed on easy (limited) duty pumping gas.  He said that, up until separation, he had "take a needle every day," but that he discontinued treatment once he returned home.  These statements were not addressed by the VA examiner, and this omission further renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of relevant injury in service and instead relied entirely on lack of evidence in the service treatment records (STRs) to provide a negative opinion).

Additionally, she was asked to address the treatise evidence and arguments submitted by the Veteran, which seem to directly contradict her assertion that cold injuries do not cause musculoskeletal conditions.  Rather than provide an explanation for why she did not think the Veteran's frostbite caused his arthritis, she again merely restated that cold injuries do not cause such a residual.  It is not clear that she even reviewed the documentation submitted.  Because there is evidence suggesting there is a relationship between cold injuries and subsequent development of arthritis, additional comment concerning this must be obtained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addressing whether the Veteran's arthritis had initially manifested within the first year following his service, she opined this was less likely than not because there was no evidence showing that it had been diagnosed then.  This is not an ideal response, but apparently is at least partly predicated on the fact that arthritis has to be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  So in her opinion not seeing an actual diagnosis was tantamount to the Veteran necessarily not having had it at that earlier point in time.


Finally, in opining against the posited relationship between the service-connected residuals of the cold injury, which primarily affects the Veteran's feet, and the right hip arthritis, the VA examiner cursorily noted that there was no definitive medical evidence showing that a musculoskeletal condition is caused by neuropathy or by a foot injury.  There was no discussion of whether this service-connected disability affects the way the Veteran's body moves or any effort to formulate an opinion based on the evidence of record.  The report of the earlier April 2012 VA peripheral nerves examination shows the Veteran walks with a cane and has absent ankle reflexes.  The examiner therefore must address the manifested symptoms of the Veteran's service-connected disabilities in rendering an opinion on whether it caused or is aggravating his right hip arthritis. 

Accordingly, this claim is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA compensation examiner for an additional supplemental medical nexus opinion concerning the etiology of the Veteran's right hip disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  It may be necessary to have the Veteran reexamined, but this decision is left to the appointed examiner's discretion.


In particular, the examining physician needs to provide an opinion as to the following:

i.  the likelihood (very likely, as likely as not, or unlikely) the Veteran's current right hip disorder incepted during his active military service from May 1954 to May 1956 or is directly related to his service, including especially insofar as whether it was caused by or the result of his hip injury in service; and

ii.  the likelihood (very likely, as likely as not, or unlikely) that the Veteran had osteoarthritis in his right hip to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so meaning by May 1957; and

iii.  the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current right hip disorder is otherwise related or attributable to his service, including secondary to the service-connected residuals of the cold weather injury to his lower extremities.  In this regard, the examiner must specifically comment on the likelihood that the Veteran's current right hip disorder was caused by (that is, proximately due to or the result of) OR is being aggravated by (that is, chronically or permanently worsened by) this already service-connected disability since he has also alleged this other basis of entitlement.  


Although all of the relevant evidence in the claims file must be reviewed, the examiner's attention is specifically directed to the following:

a.  The Veteran alleges that he had to jump from a moving two-and-a-half ton truck that was losing control on or around Labor Day in 1955, and that thereafter he could not properly use his right leg.  He alleges he was hospitalized for two weeks, and diagnosed with sciatic neuritis.  After release, he was placed on an easy duty pumping gas.  He said that, up until separation, he had "take a needle every day," but that he discontinued treatment once he returned home.  

b.  The Veteran asserts that his cold exposure in service and abnormal gait since service caused or aggravated his current right hip disability.  In support of his theories, he has provided printouts from VA's MEPSS (Medical Electronic Performance Support System) (these show the symptoms of chronic effects of exposure and discussions of antalgic gait, arthritis, degenerative (hypertrophic or osteoarthritis), and degenerative joint disease)medical treatises (from the Annals of the Rheumatic Diseases) and articles printed from VA's Rehabilitation Research & Development Service website, and internet search results regarding "frostbite arthritis" and the potential musculoskeletal effects of an altered gait.  At the April 2012 VA examination, the Veteran walked with a cane and had absent ankle reflexes.    


The term "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, with citation to specific evidence in the file and/or medical treatise evidence supporting conclusions.  It is not sufficient merely to make broad-based conclusory statements without explanatory rationale.

The examiner is advised that the majority of the Veteran's service records are lost and presumed destroyed and, thus, there is very little evidence from his service.  The examiner is further advised that the mere absence of documented treatment or complaints in the record is not absolutely dispositive of the requested opinions, especially owing to the missing records concerning the Veteran's service, instead just one element of evidence to be considered.

2.  Ensure compliance with this remand directive, including insofar as the examiner considering the evidence the Veteran has offered in support of his claim (i.e., cannot just summarily dismiss it) and provides the required explanatory rationale (not just bare conclusions).  If the examination report does not contain adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and allow them time to response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



